Citation Nr: 1627294	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  10-45 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to May 31, 2012, in excess of 30 percent between July 1, 2012 and January 24, 2013, and in excess of 50 percent thereafter for service connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to November 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In November 2013, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

In March 2014, the Board remanded the case to the RO for further development and adjudicative action.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disability prevents him from working.  In this case, the Veteran's claim for TDIU was denied most recently in a June 2015 rating decision.  Due to the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

In August 2012, the RO assigned the Veteran a temporary total evaluation because of hospital treatment in excess of 21 days for a service connected condition between May 31, 2012 and July 1, 2012.  Because this represents a complete grant of benefits for this period, this period is no longer on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  However, the remaining period, namely prior to May 31, 2012 and after July 1, 2012, remains in appellate status.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted above, in the March 2014 decision, the Board remanded the claim for an examination of the Veteran's current PTSD condition.  In particular, the Board instructed the AOJ to schedule the Veteran for a VA PTSD examination.  The Board also instructed the AOJ to readjudicate the appeal following the examination; the Board directed that if the benefit sought remained denied, the AOJ should issue a Supplemental Statement of the Case (SSOC) and return the case to the Board.  The Veteran was afforded a VA examination for PTSD in April 2014 and the RO issued an SSOC in September 2014.  

The Veteran was again examined by VA in April 2015.  Although the VA examination was scheduled in response to a claim for TDIU, as PTSD is his only service-connected disability, the April 2015 VA examination focused on this disorder.  This information is relevant to the Veteran's claim, therefore the RO must issue another SSOC to address and adjudicate this evidence before the claim is returned to the Board.  See 38 C.F.R. §§ 19.9, 19.31 (2015).  Further, the record appears to contain relevant medical records that should be addressed while this case is on remand. 

Additionally, the Board finds that the issue of TDIU is inextricably intertwined with the claim for an increased evaluation for PTSD, which the Board is now remanding. See Smith(Daniel) v. Gover, 236 F.3d 1370, 1373 (Fed. Cir. 2001) [noting that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together]; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims of of entitlement to an initial increased evaluation for the service-connected PTSD and for TDIU.  If the benefit remains denied, issue a Supplemental Statement of the Case. After affording the Veteran and his representative an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







